Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art generally teaches connection means among signal lines in a display. CN106125437A teaches (a display device, comprising a display panel ([0035-0057]). The display panel comprises an array substrate. The array substrate comprises a first signal line, a second signal line, and a conductive layer which is connected to the first signal line and the second signal line by means of a via hole. The differences between claim 1 and CN106125437A are: (1) a first signal line comprises a first extension portion along a first direction and a first connection portion along a second direction, and the first connection portion is provided with a via hole; a second signal line comprises a second extension portion and a second connection portion along the second direction, and the second connection portion is provided with a via hole; a conductive connection layer is configured to connect the first signal line and the second signal line by means of the via hole of the first connection portion and the via hole of the second connection portion; (2) the first connection portion and the second connection portion are arranged in a direction perpendicular to the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/EVREN SEVEN/Primary Examiner, Art Unit 2812